Citation Nr: 0032723	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-01 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for loss of the sense of 
taste, to include as claimed as secondary to the service-
connected bilateral impaired hearing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the RO.  

Inasmuch as the veteran claims that surgery performed in a VA 
Medical Center resulted in his loss of the sense of taste, 
the record raises an alternative claim of benefits pursuant 
to 38 U.S.C.A. § 1151.  In the event that the veteran's 
service connection claim is denied, the § 1151 issue is 
referred to the RO for appropriate action.  



REMAND

The veteran contends that he has lost the sense of taste as a 
result of surgery conducted at a VA Medical Center in October 
1996.  He maintains that the surgery was performed in an 
attempt to correct the underlying pathology causing his 
service-connected hearing loss.  Thus, he claims that service 
connection should be granted for his loss of taste.  

The RO initially denied the claim as not well grounded, 
noting that there was no evidence of any nerve damage during 
the surgical procedure which could have caused the loss of 
taste.  In the most recent Supplemental Statement of the 
Case, however, the RO denied the claim on the basis that the 
1996 surgery was not related to his military service or the 
service-connected hearing loss.  The RO should arrange for an 
examination to determine whether the ear pathology which 
resulted in the October 1996 surgery was related to the 
veteran's service-connected hearing loss.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any ear pathology, 
hearing loss or loss of the sense of 
taste since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  Then, the veteran then should be 
afforded a VA examination to determine 
the nature and likely etiology of the 
loss of the sense of taste.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on a review of 
the case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current loss of the sense of taste due to 
the October 1996 surgery.  If so, the 
examiner should provide an opinion as to 
whether the October 1996 surgery was 
performed in order to treat the veteran's 
service-connected hearing loss.  Complete 
rationale for the opinions expressed 
should be provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After completing the action requested 
hereinabove and undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded a reasonable opportunity 
to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



